Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    March 30, 2015

The Court of Appeals hereby passes the following order:

A15A1380. MICHAEL O. WILDER v. OWB REO, LLC.

      This case began as a dispossessory action in magistrate court. Following an
adverse ruling, defendant Michael O. Wilder filed a motion to set aside the
dispossessory judgment, which the magistrate court denied. Wilder then filed a
petition for writ of certiorari in the superior court. After the superior court dismissed
his petition, Wilder filed a direct appeal to this Court. We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003); see also
OCGA § 5-6-35 (a) (1). This provision applies even where the superior court
dismisses the certiorari petition. See Brewer v. Bd. of Zoning Adjustment of Atlanta,
170 Ga. App. 351 (317 SE2d 327) (1984). Because Wilder did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              03/30/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.